AMENDMENT NO. 1 TO

INDEMNITY AGREEMENT




This Amendment No. 1 to Indemnity Agreement (“Amendment”) is made and entered
into effective December 31, 2010, by and between Athena Silver Corporation, a
Delaware corporation (“Athena” or the “Company”), John Gibbs (“Gibbs”), and John
C. Power (“Power”).  (Gibbs and Power shall be referred to individually as an
“Indemnitor” and collectively as (“Indemnitors”).







RECITALS




A.

The parties executed and delivered an Indemnity Agreement dated as of December
31, 2010 (the “Indemnity”).




B.

The parties desire to amend the Indemnity in the particulars hereinbelow set
forth.




NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement the parties agree as follows:




1.

Unless otherwise defined herein, all capitalized terms shall have the meaning
set forth in the Indemnity.




2.

Paragraph No. 1 of the Indemnity is hereby amended, in its entirety, to read as
follows:




“1.

In consideration of the indemnity provisions of paragraph 2 below, concurrently
with the execution and delivery of this Agreement, Athena shall grant and issue
to Indemnitors, as tenants in common, an aggregate of 2.5 million shares of
Athena common stock (the “Athena Shares”).  The Athena Shares are and will be
“restricted securities” within the meaning of Rule 144 under the Securities Act
of 1933, as amended; and the certificate evidencing such shares shall bear the
customary restrictive legend under Rule 144.  As additional consideration of the
indemnity provisions of paragraph 2 below, Athena agrees to forgive all
intercompany indebtedness and obligations owed by Great Western Brewing Company,
a California corporation to Athena as of December 31, 2010.”




3.

All other terms, agreements and covenants contained in the Indemnity shall be
deemed to be and remain in full force and effect.  In the event of any conflict
or inconsistency between the provisions of the Indemnity and the covenants
contained in this Amendment, the provisions of this Amendment shall control.  




4.

This Amendment shall be deemed effective as of December 31, 2010.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have hereunto set their hand and seal the
day and year first above written.










INDEMNITORS







_____/s/ John Gibbs_________

John Gibbs







____/s/ John C. Power________

John C. Power







INDEMNITEES




Athena Silver Corporation







By:___/s/ Brian Power_______

Brian Power












